Mr. President, my delegation is pleased indeed to see someone of your unquestioned competence and wide experience in the President's chair, and we are confident that we can depend on your skill and wisdom to help us through the session ahead.
64.	My delegation also welcomes this opportunity to extend our thanks, through you, to your predecessor, Mr. Riidiger von Wechmar of the Federal Republic of Germany. We were extremely fortunate to be guided by his firm but always fair hand throughout a far from easy session. His quiet and determined conscientiousness, his sensitivity and his unfailing charm and courtesy will assure his fond remembrance by us all. We wish him well in his new post.
65.	The SecretaryGeneral has again worked tirelessly over the past year, and we should like to pay a tribute to his ceaseless devotion to duty and his determined efforts in the cause of peace.
66.	We are delighted to welcome the two new Members, Belize and Vanuatu. Both countries are fellow members of the Commonwealth, and we look forward to working with them in this forum also. Of course, Vanuatu's membership has special meaning for us, as we of the region felt strongly for Vanuatu during its sometimes troubled path to independence. We are especially proud to see how, with patience and perseverance, its people have found their rightful place in the international community. We know that the contributions that both those countries will make will, like their actions throughout their independence struggles, be the sort of fair-minded and carefully considered contributions that can only benefit the Organization. The admission to the United Nations of two small developing countries, which have the obvious economic weaknesses that many of us face but also a fierce determination to be their own people and to grapple for themselves with the problems of the future, is a further manifestation of the triumph of the human spirit and a tribute to the enlightened international community that has fashioned the climate for it to become a reality. Justly, like all of us, they are justly and rightfully proud of their nationhood and political independence. But they, and many of us like them more so perhaps than others in the world community will feel more keenly the reality that we cannot exist as nations without each other. The fact is that not even the large and resource-rich countries can go it alone today and still maintain for very long what they now enjoy.
67.	Perhaps in the past we in Samoa, removed from much of the turmoil and strife in the world, have viewed events from afar with a certain detachment, secure in our remoteness and the peacefulness of our region. But those days have gone. The world grows ever smaller, and all of us even the most geographically remote in some way feel the effects of events elsewhere and the actions of others around the world. The reality of interdependence in the world today demands genuine and urgent efforts on the part of all to recognize and to understand the problems and difficulties of others around the globe. Nowhere is that more true than in the economic sphere, and the sooner all countries, even the most seemingly self-sufficient and economically well-off, realize that, the sooner we can begin the fight to ensure that the world as we know it will survive.
68.	We cannot continue to go our separate ways. No one country can be so self-centered as to insist that things be done its way and only its way, regardless of the views or the situation of the rest of the world. Such attitudes are, to say the least, not helpful in the world of today. We must work together on practical measures to solve problems such as inflation, energy costs, trade imbalances and foreign exchange difficulties.
69.	We have heard much condemnation of protectionism, but in practice few remedies or meaningful accommodations have been found. We are grateful to those who have made the effort to assist in the Pacific in this? regard. The treaty with Australia and New Zealand to give Pacific island countries nonreciprocal duty-free access to the Australian and New Zealand markets for many of our products and other assistance in this area is a move which we welcome. Also, our relationship with the European Economic Community through the Lome Convention is extremely beneficial and important to us.
70.	But however helpful those concessions may be, in the larger scheme of the world economy they are piecemeal measures. Other economic realities are fast overwhelming us, leaving the weaker economies, and especially the very vulnerable among them, like the least developed countries, the landlocked and the small island countries, in increasingly desperate situations. The plight of these countries is well known. They have the weakest economies in a world economic system which seems uncannily to ensure their perpetual disadvantage. In many cases they depend on a narrow range of products whose prices not only fluctuate wildly but slide backwards quite relentlessly relative to the prices of manufactured goods and other necessary imports. Sadly, this seems to have become the heritage of primary producers in the world market. Some of our countries are now facing chronic balance of payments problems which will surely undo the development efforts of the past and possibly even threaten political stability.
71.	The United Nations Conference on the Least Developed Countries held in Paris last September attempted to focus on measures to launch the least developed countries on the path of sustained growth. Although the Conference could not be described as a resounding success, we applaud the encouraging attitudes and efforts of some of the developed countries at that Conference. The implementation of measures identified at that Conference holds out the only hope for the revitalization of the economies of the least developed countries. None of those measures, however, can be of lasting benefit to the least developed countries, or to anyone else, if they are not accompanied by international willingness to fashion a more just basis for international economic relations. We like to think that such an endeavor is not beyond the spirit of cooperation or the courage of a world that has grown so intricately interdependent. We very much hope that the International Meeting on Cooperation and Development at Cancun will provide the impetus necessary for the resumption of meaningful global negotiations on economic issues.
72.	The law of the sea is another area in which the absolute necessity of mutual cooperation is illustrated. We are a global community, and in such a community the collective interest must be paramount. Many of us are heavily reliant on the sea for resources. We beg(tn the law of the sea negotiations many years ago on the noble assumption that a fair sharing of the sea's resources was possible and it seemed that, at long last, a convention that would provide as equitable a settlement as possible was within our grasp. Some had compromised on what they had felt they were justly entitled to in order that consensus for the good of the whole might be reached. The delay in the law of the sea timetable is therefore most dispiriting. We feel a tribute is due to the President of the Conference of the Third United Nations Conference on the Law of the Sea for his energetic efforts to keep the whole process afloat. That there was some measure of achievement at the last two sessions of that Conference was due in large part to his tremendous energy, as well as to the patience of the many countries that have committed themselves to the successful conclusion of this unique undertaking.
73.	As in the economic area, where the sharing of resources and the exchange of goodwill have become fundamental necessities, so in the political sphere we must share in the search for solutions. The United Nations must provide the main impetus towards such solutions.
74.	In Namibia, South Africa must surely soon bow to the inevitable and abandon its posture of arrogant disregard for the world's opinion. We sincerely hope that common sense will prevail, for obviously South Africa cannot hold on to Namibia indefinitely, nor can a system that provokes worldwide horror continue without eventual bloody consequences. We deplore South Africa's stubborn refusal to abolish apartheid, and we feel its recent incursion into Angola it be an insult added to injury, for which South Africa must eventually pay. We look to a solution of the Namibian question based on Security Council resolution 435 (1978), and we urge the five Western countries to intensify their efforts to bring freedom to Namibia.
75.	In the Middle East, the guidelines contained in United Nations resolutions are also clear. We believe in Israel's right to exist. We also believe in the right of the Palestinians to self-determination and a State of their own, should this be their wish. It is clear that all those involved must talk. Soliloquies and endless polemical slanging matches are nonproductive, whereas dialog can produce genuine communication and perhaps bring new perspectives to bear on the situation. Israel's recent actions, however, have not been conducive to dialog and have certainly not led to an improved general atmosphere, which might make eventual consultations possible. The policies of continuing settlements, altering the status of Jerusalem and the recent bombing of the Iraqi nuclear plant are deplorable acts.
76.	In Lebanon, ceasefire after ceasefire has given way to hatred and violence. Innocent civilians have* suffered. In addition the United Nations peacekeeping forces have sustained many casualties. This senseless violence must cease. My delegation earnestly hopes that the present ceasefire will be the last, but this can only happen if those who use the situation in Lebanon to further their own ends refrain from so doing. UNIFIL must be allowed to do its job.
77.	The situation in Afghanistan remains one of critical concern to the international community. The increase in foreign troops in Afghanistan during the past year and the growing number of refugees in Pakistan make the need to find a peaceful solution all the more urgent. The people of Afghanistan must be allowed to decide on their own leadership and to choose for themselves the political system they consider appropriate, without outside interference. The refugees have a right to return to their country without fear of reprisals.
78.	We are disturbed to see that fighting continues between Iraq and Iran, two Islamic neighbors with much in common. Their quarrel must surely lend itself to a solution through discussion and negotiation rather than bloodshed and destruction. Surely, too, they are making unusable some of the very facilities over which they are in disagreement.
79.	In Cyprus, as well, continued dialog is the preferred path towards a solution, and we commend the Secretary-General efforts to keep the inter-communal talks alive. We are encouraged that the prospects for progress in those talks appear brighter.
80.	The tragedy of a people bitterly divided against itself remains unsolved in the Korean peninsula. We hope that the Koreans can begin to bring peace to their land through discussion and mutual accommodation.
81.	On the Kampuchean situation, my delegation supports the initiatives taken by the countries of the Association of SouthEast Asian Nations to bring this matter to resolution. We feel that the proposals contained in the declaration of the recent International Conference on Kampuchea suggest a useful framework for negotiation towards a settlement which would guarantee the Kampuchean people the right to select a government of their own choice, free from any intimidation, and allow the safe return of all refugees who wish to return. We sincerely hope that all parties to the conflict will eventually come to the negotiating table to restore stability to the SouthEast Asian region. We continue to be gravely concerned for the Kampuchean people, who have suffered so grievously in the past at the bloody hands of Pol Pot and his henchmen and who now labor under foreign domination. We earnestly hope that they may finally achieve a life free from fear, famine and fighting which have plagued them for so long.
82.	We are pleased to see progress in one trouble spot of the world: Western Sahara. There, dialog has brought results, and at the last session of the Assembly of Heads of State and Government of the Organization of African Unity, decisions were taken that provide for a referendum that will enable the people of Western Sahara to determine their own future [see AI36I534, annex II, AHGI Res. 103 (XVIII)]. We are encouraged by this move towards a peaceful settlement.
83.	All our efforts to improve our world by sharing those things that better our conditions whether they be our wealth, our resources, our cultures, or our solutions to political problems will be empty of meaning if nations continue to share in the inexplicable desire to increase military establishments and armaments. Tension between the superPowers has increased as they continue their race to produce super-weapons. Indeed, one such weapon is said to be so superior , and so refined that it can completely erase human beings without razing buildings or destroying other things considered to be of value.
84.	We urge the superPowers to intensify their efforts to halt the arms race and eventually to move on to the progressive dismantling of existing weapons of destruction. We welcome their decision to discuss next month at Geneva the limitation of theater forces, and we look forward with hope to meaningful discussions between them in the future that would lead to overall balance and parity at the lowest possible levels, with the goal of effective reduction a future possibility. Mutual confidence is essential to the success of any disarmament talks, and we see confidence-building measures, however small, as steps in the right direction for the disarmament of both the big Powers and the third world. For let us not decry the big Powers as the only villains: many third world countries, much to our dismay, appear to put military priorities ahead of the health, welfare and education of their populations.
85.	When priorities in the world are that askew, our chances for ultimate survival seem dimmer and dimmer. But it is of little help to sink into the slough of despair. We must instead concentrate on possible measures that, however slowly, can start us on the road back to sanity. Such measures include the strengthening of the Treaty on the NonProliferation of Nuclear Weapons [General Assembly resolution 2373 (XXII)] to prevent the further spread of nuclear arms; the conclusion of a chemical weapons convention; security :guarantees for nonnuclear States; the creation of nuclear-weapon-free zones; and, something of particular importance to the countries of the Pacific region, a comprehensive test-ban treaty so that all nuclear testing in any environment is stopped. Testing in the Pacific Ocean and the possibility of nuclear waste being dumped in our Ocean or any other have caused us great concern, both for the health of our peoples and for the purity of our environment. We wish those activities to cease.
86.	If we can make progress on any of these matters at the coming special session of the General Assembly devoted to disarmament we shall have taken a satisfying step towards the preservation of our world.


